DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of PCT/CN2017/111286 11 /16/2017 filed November 16, 2017, which claims foreign priority to CHINA Document No. 201710699814.2, filed August 16, 2017.
Status
This Office Action is in response to Applicants' Amendments and Remarks filed on February 28, 2022 in which Claim 1 is amended to change the breadth of the claims and new Claim 17 is added.  Claim 16 is withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-15 and 17 will be examined on the merits herein.

Oath/Declaration Considered
The 37 C.F.R. §1.132 Declaration filed September 29, 2021 by Xijiang Feng, Yan Chen and Weiqing Sun was considered by the Examiner, which is indicated to present unexpected results by disclosing comparative properties whereby the gel made with the instantly claimed method in Sample #1 is transparent, soft and shapeless and the prior art method is non-transparent, hard, and difficult to deform gel.  It was noticed that Sample #1 disclosed in declaration used the molar ratio of 12.0% which is currently recited in Claim 1 as currently amended, the parameters used to obtain the molar ratio of 12.0% differs from any of the examples disclosed in the current specification.  Example 1 of the current specification does use divinyl sulfone as the crosslinking agent, but only recited 60 μl of the divinyl sulfone whereas Sample #1 in the declaration uses 150 μl.  Example 1 of the current specification uses 2.02 g of sodium hyaluronate whereas the Sample #1 in the declaration uses 5 g of sodium hyaluronate.  It is noted that a molecular weight of a disaccharide at 401 is used in the calculation as opposed to the molecular weight of sodium hyaluronate.  Sodium hyaluronate is disclosed in Example 1 of the current specification. It is not clear why these parameters are being used for comparison to Example 1 in the Piron et al CN publication when specific examples in the current specification may be more convincing.  In the 37 C.F.R. §1.132 Declaration it is also noticed that the comparison is made between two different types of crosslinking agents, divinyl sulfone and 1,4-butnediol diglycidyl ether.  The comparison between two different types of crosslinking agents is obviously going to cause the results to be different. There is support in the Piron et al (CN 1-1594892 A) publication for the use of divinyl sulfone as a crosslinking agent.  See paragraph no. [0043] of the Piron et al publication wherein the crosslinking agent may be selected from a group that include divinyl sulfone as well as other crosslinking agents.  The 37 C.F.R. §1.132 Declaration further disclose a comparison of the G’ (elastic modulus) and G” (viscous modulus) for the samples #1 and #2.  Confirmation of the parameters used in Sample #1 is needed before coming to a final decision of the persuasiveness of G’ and G” results.  The information provided by the 37 C.F.R. §1.132 Declaration filed February 28, 2022 by Xijiang Feng, Yan Chen and Weiqing Sun is not persuasive to overcome the rejections of record of Claims 1-15 and 17 under 35 U.S.C. 103. 

The following grounds of rejection of record in the previous Office Action are maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A, provided with the IDS filed 6/29/2018) in view of Karlsson et al (US Publication No. 2016/0145357 A1, provided with the attached PTO-892).
	Applicants claim a method of preparing a single-phase modified sodium hyaluronate gel, comprising the following steps:(1) preparing a sodium hyaluronate solution with a mass fraction between 5% to 15% in an alkaline condition at a pH value between 11 to 14, wherein the sodium hyaluronate has a molecular weight between 1.5 million to 4 million Daltons; (2) adding a cross-linking agent to a solution of step (1), wherein the cross-linking agent and the sodium hyaluronate has a molar ratio between 9% to 15%; rapidly mixing for 20 to 40 minutes to form a gel; (3) allowing the gel of step (2) to stand after subjecting the gel of step (2) to a water bath at constant temperature; (4) dialyzing the gel of step (3) with a dialysis membrane to remove un-reacted cross- linking agent and hydroxide ion; (5) homogenizing; and (6) adding a mobile phase and mixing sufficiently to obtain a high viscosity stabilized single-phase modified sodium hyaluronate gel.
	The Piron et al CN publication discloses a method of forming a single phase hydrogel comprising using butanediol diglycidyl ether (BDDE) to crosslink in the base medium concentration of 5 to 15% of hyaluronic acid, whereby the cross-linking is carried out in a water bath at 45-55 ° C for 1.5 to 6 hours. The crosslinked gel is then purified by classical techniques known to those skilled in the art: various deionized water baths / ethanol precipitation, dialysis, etc. to remove traces of residual crosslinker.  This purification using classical techniques include subjecting the gel to a water bath, dialyzing the gel, and homogenizing as recited in steps (3), (4) and (5) in instant Claim 1.  Piron et al discloses that an appropriate molecular weight of HA previously hydrated in an appropriate buffer being added to the purified gel (see Claim 1 and paragraph no. [0064]) embraces the addition of a mobile phase to obtain a high viscosity stabilized single-phase modified hyaluronate gel as recited in step (6) of Claim 1.   See paragraph no. [0056] of the Piron et al CN publication wherein the hyaluronic acid is a physiologically acceptable salt and wherein the molecular weight of the hyaluronic acid constituting the crosslinked gel range from 1000 kilodaltons (or 1 million Daltons) to 2600 kilodaltons (2.6 million Daltons), which covers part of the hyaluronic acid molecular weight range recited in instant Claim 1.
	The instantly claimed method of preparing a single-phase modified sodium hyaluronate gel differs from the method disclosed in the Piron et al CN publication by preparing the sodium hyaluronate solution at pH range from 11 to 14.
	However, The Karlsson et al publication shows that preparation of cross-linked hyaluronic acid products in solutions having a pH range from 11-14 is known in the art by subjecting a non-cross-linked precipitated hyaluronic acid substrate to a single cross-linking reaction in a liquid medium having a pH of 11.5 or higher (see abstract). In specific embodiments, the liquid medium may have a pH of 13 (see paragraph no. [0032]).
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Piron et al CN publication with the teaching of the Karlsson et al publication to reject the instant claims since both references disclose methods for preparing crosslinked salts of hyaluronic acid.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out preparation of single-phase sodium hyaluronate gel as disclosed in the Piron et al CN publication at pH values from 11-14 in view of the recognition in the art, as suggested by Karlsson et al publication, that preparation as such pH values increases the stability of the final product.
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  The 37 C.F.R. §1.132 Declaration filed February 28, 2022 by Xijiang Feng, Yan Chen and Weiqing Sun was considered by the Examiner, which is indicated to present unexpected results by disclosing comparative properties whereby the gel made with the instantly claimed method in Sample #1 is transparent, soft and shapeless and the prior art method is non-transparent, hard, and difficult to deform gel.  The 37 C.F.R. §1.132 Declaration does not appear to be persuasive for the reasons previously discussed.  Accordingly, the rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A) in view of Karlsson et al (US Publication No. 2016/0145357 A1) is maintained for the reason of record.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A, provided with the IDS filed 6/29/2018) in view of Karlsson et al (US Publication No. 2016/0145357 A1, provided with the attached PTO-892) and He et al (CN 102727424 A, provided with the attached PTO-892).
	Applicants claim a method of preparing a single-phase modified sodium hyaluronate gel, comprising the following steps:(1) preparing a sodium hyaluronate solution with a mass fraction between 5% to 15% in an alkaline condition at a pH value between 11 to 14, wherein the sodium hyaluronate has a molecular weight between 1.5 million to 4 million Daltons; (2) adding a cross-linking agent to a solution of step (1), wherein the cross-linking agent and the sodium hyaluronate has a molar ratio between 9% to 15%; rapidly mixing for 20 to 40 minutes to form a gel; (3) allowing the gel of step (2) to stand after subjecting the gel of step (2) to a water bath at constant temperature; (4) dialyzing the gel of step (3) with a dialysis membrane to remove un-reacted cross- linking agent and hydroxide ion; (5) homogenizing; and (6) adding a mobile phase and mixing sufficiently to obtain a high viscosity stabilized single-phase modified sodium hyaluronate gel.
	The Piron et al CN publication discloses a method of forming a single phase hydrogel comprising using butanediol diglycidyl ether (BDDE) to crosslink in the base medium concentration of 5 to 15% of hyaluronic acid, whereby the cross-linking is carried out in a water bath at 45-55 ° C for 1.5 to 6 hours. The crosslinked gel is then purified by classical techniques known to those skilled in the art: various deionized water baths / ethanol precipitation, dialysis, etc. to remove traces of residual crosslinker.  This purification using classical techniques include subjecting the gel to a water bath, dialyzing the gel, and homogenizing as recited in steps (3), (4) and (5) in instant Claim 1.  Piron et al discloses that an appropriate molecular weight of HA previously hydrated in an appropriate buffer being added to the purified gel (see Claim 1 and paragraph no. [0064]) embraces the addition of a mobile phase to obtain a high viscosity stabilized single-phase modified hyaluronate gel as recited in step (6) of Claim 1.  See paragraph no. [0056] of the Piron et al CN publication wherein the hyaluronic acid is a physiologically acceptable salt and wherein the molecular weight of the hyaluronic acid constituting the crosslinked gel range from 1000 kilodaltons (or 1 million Daltons) to 2600 kilodaltons (2.6 million Daltons), which covers part of the hyaluronic acid molecular weight range recited in instant Claim 1.  The use of sodium hyaluronate produced by bacterial fermentation as recited in instant Claim 2 is within the skill of a technician to perform and does not present unexpected results since such production of sodium hyaluronate is known in the art.  The use of the butanediol diglycidyl ether as the crosslinking agent by the Piron et al publication embraces the subject matter recited in instant Claims 4 and 5.  The temperature values recited in instant Claims 6 and 7 cover part of the temperatures used in the Piron et al publication.
	The instantly claimed method of preparing a single-phase modified sodium hyaluronate gel differs from the method disclosed in the Piron et al CN publication by preparing the sodium hyaluronate solution at pH range from 11 to 14.
	However, The Karlsson et al publication shows that preparation of cross-linked hyaluronic acid products in solutions having a pH range from 11-14 is known in the art by subjecting a non-cross-linked precipitated hyaluronic acid substrate to a single cross-linking reaction in a liquid medium having a pH of 11.5 or higher (see abstract).  In specific embodiments, the liquid medium may have a pH of 13 (see paragraph no. [0032]) which embraces the pH value of 13 to 14 recited in instant Claim 3.  The above mentioned pH information disclosed in the Karlsson et al publication embraces the pH limitations recited in instant Claim 3.  See paragraph no. [0043] wherein the crosslinking agent may be selected from a group that include divinyl sulfone and 1,4-butanediol diglycidyl ether (BDDE), which embraces the 1,4-butanediol diglycidyl ether recited in current Claim 5 and the divinyl sulfone recited in current Claims 4 and 17.  The Karlsson et al publication further discloses compositions, which comprise suitable additives, such as local anesthetics such as lidocaine hydrochloride, which embraces the subject matter recited in instant Claims 10 and 11.
	The He et al CN publication discloses preparing crosslinked sodium hyaluronate gel by dispersing sodium hyaluronate dry powder in a mixed solution comprising 10-20 wt.% sodium hydroxide solution and acetone for preparing sodium hyaluronate alkaline suspension; adding crosslinking agent i.e. BDDE into sodium hyaluronate alkaline suspension; mixing uniformly to obtain a reaction material for producing crosslinked sodium hyaluronate; under stirring condition, maintaining the temperature of the reaction material at 35-50 degrees C for 5-8 hours; after finishing the reaction, regulating the pH of the reacted solid-liquid mixture at 7 by concentrated hydrochloric acid, where concentration of sodium hyaluronate in the reaction material is 2-5 wt.%, and the mass ratio of the crosslinking agent to sodium hyaluronate is 1:1.3-1:1.8; filtering the solid-liquid mixture and discarding the liquid; washing the remaining material by acetone until the content of BDDE is lower than 2 ppm, where the remaining material comprises white powder and transparent gel; vacuum drying the washed material to obtain water-insoluble white dry powder i.e. crosslinked sodium hyaluronate powder; vacuum drying the crosslinked sodium hyaluronate powder; screening and separating the powder; collecting the screened powder; adding deionized water into the screened powder to fully swell the crosslinked sodium hyaluronate powder; purifying the powder for 6-10 hours at room temperature of 15-35 degrees C; collecting the gel particle to obtain crosslinked sodium hyaluronate gel; adding isosmotic PBS solution into the gel; purifying for 6-10 hours at room temperature of 15-35 degrees C; filtering to remove PBS solution; and collecting the gel particle to obtain crosslinked sodium hyaluronate gel;  (B) preparing sodium hyaluronate gel by fully swelling another sodium hyaluronate dry powder in isosmotic PBS solution;  and filtering the excess PBS solution to obtain sodium hyaluronate gel; and (C) uniformly mixing crosslinked sodium hyaluronate gel obtained in step (A) with sodium hyaluronate gel obtained in step (B); disinfecting the uniformly mixed gel; filling the gel into a sterilized disposable injector; fixing the volume by isosmotic PBS solution; and obtaining the sodium hyaluronate gel injection.  The above teaching disclosed in the He et al CN publication embraces the subject matter recited in instant Claims 1 and 4-15.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Piron et al CN publication with the teaching of the Karlsson et al publication and the He et al CN publication to reject the instant claims since each of the references disclose methods for preparing crosslinked salts of hyaluronic acid.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out preparation of single-phase sodium hyaluronate gel as disclosed in the Piron et al CN publication at pH values from 11-14 and at a constant temperature between 30 and 50º C of  in view of the recognition in the art, as suggested by Karlsson et al publication and the He et al CN publication, that preparation of crosslinked sodium hyaluronate at such pH and temperature values increases the stability of the final product.
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  As suggested in the above discussion for the 37 C.F.R. §1.132 Declaration filed February 28, 2022 by Xijiang Feng, Yan Chen and Weiqing Sun, it is not clear how calculation of the molar ratio of 12% or 12:100 recited in the currently claimed method compares to calculation of the molar ratio disclosed in the prior art.  Accordingly, the rejection of Claims 1-15 and 17 under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A) in view of Karlsson et al (US Publication No. 2016/0145357 A1) and He et al (CN 102727424 A) is maintained for the reason of record.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623